Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Status of the Application 
	This non-final office action is in response to the preliminary amendment filed on 25 August 2021. Claims 16-29 have been cancelled. Claims 1-15 have been examined in this application. This communication is the first action on the merits. 

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 14 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
	receiving a token request including user identification information;
	generating a token associated with coupon identification information associated with a coupon given to the user associated with the user identification information and the user identification information included in the token request;
receiving a payment request including the token acquired from the user terminal;
determining whether or not the coupon associated with the coupon identification information is valid at the time of the reception of the token request; and
providing the user associated with the user identification information corresponding to the token with a privilege by the coupon associated with the coupon identification information corresponding to the token in a case where determination is made in the determining step that the coupon is valid.
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). That is, the limitations recited above describe the process of generating a token (i.e. unique coupon) for a user and providing the user with a privilege during a transaction (i.e. coupon discount) if the coupon is valid, which is a sales activity. Thus, the claim recites an abstract idea.

	receiving a token request from a user terminal used by a user;
	transmitting the token generated in the generating step to the user terminal;
	receiving a payment request by a store terminal provided in a store. 
	The limitations of receiving a token request from a user terminal used by a user; transmitting the token generated in the generating step to the user terminal; and receiving a payment request by a store terminal provided in a store are recited at a high level of generality and merely generally link the abstract idea to a particular technological environment (i.e., transmitting data from a generic user device and generic point of sale device). Specifically, Examiner notes that Applicant’s specification paragraph [0015] states that “the user terminal is, for example, a portable terminal, such as a smartphone or a tablet terminal” and “the store terminal is, for example, a point of sale (POS) terminal or a communication terminal provided to a salesclerk of the store.” Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more
than the judicial exception because the additional elements when considered both individually and as an
ordered combination do not amount to significantly more than the abstract idea. As discussed above with
respect to integration of the abstract idea into a practical application, the additional elements are recited
at a high level of generality and only generally link the use of the judicial exception to a particular
technological environment. Thus, the same analysis applies here in 2B, i.e., mere instructions to apply an
exception is a particular technological environment cannot provide an inventive concept.

Dependent claims 2-13 and 15 are rejected on a similar rational to the claims upon which they depend. Specifically, claims 2-13 and 15 only serve to further narrow the abstract idea or generally link the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim Interpretation - 35 U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first reception unit configured to receive . . .” ; “a generation unit configured to generate . . .” ; “a transmission unit configured to transmit . . .” ; “a second reception unit configured to receive . . .” ; “a privilege provision unit configured to provide the user . . .” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being United States Patent Application Publication Number 20160335655 (“Hansen”) in view of US Patent Application Publication Number 20130132183 (“Klein”).
Claims 1 and 14
As per claims 1 and 14, Hansen teaches an information processing device and an information processing method that is executed by a processor, the information processing method comprising:
a first reception unit configured to receive a token request including user identification information from a user terminal used by a user ([0016] “the consumer device initiates a request for a coupon from the coupon generation system.” And, [0017] “the request 103 includes . . .  profiling data” where [0018] consumer identifier.” And, [0021] “the coupon generation system includes a coupon generation module that creates electronic coupons in real-time, on demand, based on the request.” And, [0029] “the coupon generation module encodes the promotion terms into the barcode for the printable electronic coupon in conjunction with a unique coupon identifier.” Examiner interprets the consumer identifier as user identification information. Examiner interprets the coupon request resulting in a unique coupon identifier as a token request where the requested token is the unique coupon identifier encoded in the barcode.);
a generation unit configured to generate a token associated with coupon identification information associated with a coupon given to the user associated with the user identification information and the user identification information included in the token request ([0021] “the coupon generation system includes a coupon generation module that creates electronic coupons in real-time, on demand, based on the request.” And, [0029] “the coupon generation module encodes the promotion terms into the barcode for the printable electronic coupon in conjunction with a unique coupon identifier, a consumer identifier or both.” And, [0017] “the request 103 includes . . .  profiling data” where [0018] teaches “the profiling data can include the consumer identifier.” And, [0030], [0031]. Examiner interprets the generated unique coupon identifier as the generated token.); 
a transmission unit configured to transmit the token generated by the generation unit to the user terminal ([0043] “transmit coupon redemption and/or barcode information over a real-time communication link.” And, [0021] “coupon generation module that creates electronic coupons in real-time.” And [0010] “consumer device can be configured to execute a web browser or app through which the . . . coupon can be retrieved, displayed.” And, [0014] “the barcode itself can be a unique identifier, e.g. a unique coupon identifier, that can be used to uniquely identify the printable coupon instance.” And, [0015] “mobile coupons, such as can be displayed on the screen of a mobile device.”); 
a second reception unit configured to receive a payment request including the token acquired from the user terminal by a store terminal provided in a store, from the store terminal ([0043] “Point of sale systems at retailers can be configured to transmit coupon redemption and/or barcode information over a real-time communication link.” Claim 7 “coupons that are configured to include a human-readable code that can be entered or supplied by a consumer during an . . . off-line purchase.” And, [0032] “[w]hen a retailer scans the barcode, identifies and applies the terms of the promotion, and transmits coupon redemption data, such as barcode data, decoded or extracted unique coupon identifiers, or other coupon redemption information, to a coupon redemption processing system.” Examiner interprets the transmission of the unique coupon identifier during coupon redemption at a retailer in an off-line purchase as a payment request including the token);
a determination unit configured to determine whether or not the coupon associated with the coupon identification information is valid ([0043] “([0043] “coupon validation module, in turn, can make rule-based determinations on whether the coupon being presented at the retailer should be accepted . . .  If an applicable rule determines that a coupon should or should not be accepted, then a real-time response can be sent from the coupon validation module back to the point of sale system.” And, [0027] “set of rules” including “the promotion or coupon expiration . . . the promotion terms and conditions, and the number of times a coupon can be legitimately used or redeemed.”); 
a privilege provision unit configured to provide the user associated with the user identification information corresponding to the token with a privilege by the coupon associated with the coupon identification information corresponding to the token in a case where the determination unit determines that the coupon is valid ([0043] “coupon validation module, in turn, can make rule-based determinations on whether the coupon being presented at the retailer should be accepted . . .  If an applicable rule determines that a coupon should or should not be accepted, then a real-time response can be sent from the coupon validation module back to the point of sale system. The point of sale system can then accept or reject the coupon in accordance with the response.” Examiner interprets the POS system accepting at the coupon (i.e., “the promotion value (e.g. amount or discount)” ([0027]) as providing the user with a privilege (i.e., discount).). 
Hansen teaches determining whether or not the coupon associated with the coupon identification information is valid ([0043]) but does not explicitly teach making this determination at the time of the reception of the token request as taught by Klein (Klein [0038] “the request to store the promotion 114 can be received by the promotion service as a call from a user device.” And, [0039] “the method 200 proceeds to operation 204, wherein the promotion service identifies a user associated with the request.” And, [0041] “From operation 204, the method 200 proceeds to operation 206, wherein the promotion service determines if the promotion is valid.” And, [0042]. Examiner notes that the promotion service determines if the promotion is valid in direct response to receiving the request from the user which the Examiner interprets as making the determination at the time of the request.). 
Therefore, it would have been obvious to modify Hansen to include determining whether or not the coupon associated with the coupon identification information is valid at the time of the reception of the token request as taught by Klein in order to ensure a promotion is valid before providing the coupon identifier to the requesting user by verifying “an age of the requestor, account information and/or account status information associated with the requestor, expiration date or other information associated with the promotion” (Klein [0041]), ensuring that coupons provided to customers are eligible for redemption. 

Claim 2
As per claim 2, Hansen further teaches: 
wherein the first reception unit receives the token request including the coupon identification information from the user terminal ([0016] “the consumer device initiates a request for a coupon from the coupon generation system.” And, [0017] “the request 103 includes . . .  profiling data” where [0018] teaches “the profiling data can include the consumer identifier.” And, [0021] “the coupon generation system includes a coupon generation module that creates electronic coupons in real-time, on demand, based on the request.” And, [0029] “the coupon generation module encodes the promotion terms into the barcode for the printable electronic coupon in conjunction with a unique coupon identifier.” Examiner interprets the consumer device as the user terminal);
the determination unit specifies the coupon identification information included in the token request	 ([0021] “the coupon generation system includes a coupon generation module that creates electronic coupons in real-time, on demand, based on the request.” And, [0029] “the coupon generation module encodes the promotion terms into the barcode for the printable electronic coupon in conjunction with a unique coupon identifier, a consumer identifier or both.”). 


Claim 3
As per claim 3, Hansen further teaches: 
wherein the determination unit specifies the coupon identification information associated with the user identification information included in the token request in advance in a storage unit ([0029] “the electronic coupon based on promotion details that can also be stored in the promotion database.” And, [0030] “Each field of data can, for example, be associated with an identifier where the field and identifier are stored and associated in a coupon lookup table.” And, [0013] “data can include a consumer identifier 108 that can be used to uniquely distinguish the consumer receiving the coupon from other consumers.” And, [0029] “encodes the promotion terms . . . in conjunction with a unique coupon identifier, a consumer identifier or both.” And, [0033] “coupon lookup table 136, which can be configured to store the data upon creation of the coupon.”).

Claim 4
As per claim 4, Hansen further teaches: 
wherein the transmission unit transmits information regarding the coupon associated with the coupon identification information specified by the determination unit to the user terminal ([0043] “transmit coupon redemption and/or barcode information over a real-time communication link.” And, [0021] “coupon generation module that creates electronic coupons in real-time.” And [0010] “consumer device can be configured to execute a web browser or app through which the . . . coupon can be retrieved, displayed.” And, [0014] “the barcode itself can be a unique identifier, e.g. a unique coupon identifier, that can be used to uniquely identify the printable coupon instance.” And, [0015] “mobile coupons, such as can be displayed on the screen of a mobile device.”).

Claim 5
As per claim 5, Hansen further teaches wherein the determination unit determines whether or not the coupon given to the user associated with the user identification information included in the token request is valid ([0043]) but does not explicitly teach making this determination when the first reception unit receives the token request as taught by Klein (Klein [0038] “the request to store the promotion 114 can be received by the promotion service as a call from a user device.” And, [0039] “the method 200 proceeds to operation 204, wherein the promotion service identifies a user associated with the request.” And, [0041] “From operation 204, the method 200 proceeds to operation 206, wherein the promotion service determines if the promotion is valid.” And, [0042]. Examiner notes that the promotion service determines if the promotion is valid in direct response to receiving the request from the user which the Examiner interprets as making the determination when the first reception unit receives the request.). 
Therefore, it would have been obvious to modify the combination of Hansen and Klein to include wherein the determination unit determines whether or not the coupon given to the user associated with the user identification information included in the token request is valid when the first reception unit receives the token request as taught by Klein in order to ensure a promotion is valid before providing the coupon identifier to the requesting user by verifying “an age of the requestor, account information and/or account status information associated with the requestor, expiration date or other information associated with the promotion” (Klein [0041]), ensuring that coupons provided to customers are eligible for redemption. 

Claim 6
	As per claim 6, Hansen further teaches: 
wherein the determination unit does not determine whether or not the coupon associated with the coupon identification information corresponding to the token included in the payment request is valid when the second reception unit receives the payment request ([0043] “a coupon validation module 146 can be configured to provide a coupon validation service that allows retailers to reject coupons at a point of sale 115.” And, [0032] “In one embodiment, the coupon redemption processing system 116 is bypassed and coupon redemption data are passed directly from the retailer to the consumer profiling system.” Examiner notes that use of the coupon validation module is optional and can be bypassed). 


Claim 7
	As per claim 7, Hansen further teaches: 
	wherein the determination unit re-determines whether or not the coupon associated with the coupon identification information corresponding to the token included in the payment request is valid when the second reception unit receives the payment request “([0043] “coupon validation module, in turn, can make rule-based determinations on whether the coupon being presented at the retailer should be accepted . . .  If an applicable rule determines that a coupon should or should not be accepted, then a real-time response can be sent from the coupon validation module back to the point of sale system.” And, [0027] “set of rules” including “the promotion or coupon expiration . . . the promotion terms and conditions, and the number of times a coupon can be legitimately used or redeemed.” Examiner notes that the verification in Hansen occurs when the payment request is received, which examiner interprets as the revalidation. Examiner notes that Klein teaches the initial validation.). 
	the privilege provision unit provides the user associated with the user identification information corresponding to the token with a privilege by the coupon associated with the coupon identification information corresponding to the token in a case where the determination unit determines that the coupon is valid when the second reception unit receives the payment request ([0043] “coupon validation module, in turn, can make rule-based determinations on whether the coupon being presented at the retailer should be accepted . . .  If an applicable rule determines that a coupon should or should not be accepted, then a real-time response can be sent from the coupon validation module back to the point of sale system. The point of sale system can then accept or reject the coupon in accordance with the response.” Examiner interprets the POS system accepting at the coupon (i.e., “the promotion value (e.g. amount or discount)” ([0027]) as providing the user with a privilege (i.e., discount).).
Hansen teaches determining whether or not the coupon associated with the coupon identification information is valid ([0043]) but does not explicitly teach making this determination both upon receiving the payment request (as taught by Hansen) and at the time of the reception of the token request as taught by Klein (Klein [0038] “the request to store the promotion 114 can be received by the promotion service as a call from a user device.” And, [0039] “the method 200 proceeds to operation 204, wherein the promotion service identifies a user associated with the request.” And, [0041] “From operation 204, the wherein the promotion service determines if the promotion is valid.” And, [0042]. Examiner notes that the promotion service determines if the promotion is valid in direct response to receiving the request from the user which the Examiner interprets as making the determination at the time of the request. Examiner notes that Hansen requires the coupon to be determined as valid at the time of the payment request to receive the privilege and Klein requires the coupon to be determined as valid at the time of the token request to receive the privilege. Therefore, the combination of Hansen and Kline requires the coupon to be determined as valid at both times in order to receive the privilege (i.e., the coupon discount).). 
Therefore, it would have been obvious to modify the combination of Hansen and Klein to include determining whether or not the coupon associated with the coupon identification information is valid and at the time of the reception of the token request as taught by Klein in order to ensure a promotion is valid before providing the coupon identifier to the requesting user by verifying “an age of the requestor, account information and/or account status information associated with the requestor, expiration date or other information associated with the promotion” (Klein [0041]), ensuring that coupons provided to customers are eligible for redemption. 

Claim 8
	As per claim 8, Hansen further teaches: 
wherein the determination unit does not determine whether or not the coupon given to the user associated with the user identification information included in the token request is valid when the first reception unit receives the token request ([0043] “a coupon validation module 146 can be configured to provide a coupon validation service that allows retailers to reject coupons at a point of sale 115.” And, [0032] “In one embodiment, the coupon redemption processing system 116 is bypassed and coupon redemption data are passed directly from the retailer to the consumer profiling system.” Examiner notes that use of the coupon validation module is optional and can be bypassed. Additionally, Examiner notes that even if the validation is performed in Hansen it does not occur when the first reception unit receives the token request.).
Hansen does not explicitly teach but Klein teaches:
determines whether or not the coupon associated with the coupon identification information corresponding to the token included in the payment request is valid when the second reception unit receives the payment request (Klein [0038] “the request to store the promotion 114 can be received by the promotion service as a call from a user device.” And, [0039] “the method 200 proceeds to operation 204, wherein the promotion service identifies a user associated with the request.” And, [0041] “From operation 204, the method 200 proceeds to operation 206, wherein the promotion service determines if the promotion is valid.” And, [0042]. Examiner notes that the promotion service determines if the promotion is valid in direct response to receiving the request from the user which the Examiner interprets as making the determination at the time of the request.). 
Therefore, it would have been obvious to modify the combination of Hansen and Klein to include determining whether or not the coupon associated with the coupon identification information corresponding to the token included in the payment request is valid when the second reception unit receives the payment request as taught by Klein in order to ensure a promotion is valid before providing the coupon identifier to the requesting user by verifying “an age of the requestor, account information and/or account status information associated with the requestor, expiration date or other information associated with the promotion” (Klein [0041]), ensuring that coupons provided to customers are eligible for redemption. 

Claim 15
	As per claim 15, Hansen further teaches: 
	wherein the step of determining includes a second step of re-determining whether or not the coupon associated with the coupon identification information corresponding to the token included in the payment request is valid when the second reception unit receives the payment request “([0043] “coupon validation module, in turn, can make rule-based determinations on whether the coupon being presented at the retailer should be accepted . . .  If an applicable rule determines that a coupon should or should not be accepted, then a real-time response can be sent from the coupon validation module back to the point of sale system.” And, [0027] “set of rules” including “the promotion or coupon expiration . . . the promotion terms and conditions, and the number of times a coupon can be legitimately used or redeemed.” 
	in the step of providing the privilege, in a case where determination is made in the second step that the coupon is valid, the user associated with the user identification information corresponding to the token is provided with a privilege by the coupon associated with the coupon identification information corresponding to the token ([0043] “coupon validation module, in turn, can make rule-based determinations on whether the coupon being presented at the retailer should be accepted . . .  If an applicable rule determines that a coupon should or should not be accepted, then a real-time response can be sent from the coupon validation module back to the point of sale system. The point of sale system can then accept or reject the coupon in accordance with the response.” Examiner interprets the POS system accepting at the coupon (i.e., “the promotion value (e.g. amount or discount)” ([0027]) as providing the user with a privilege (i.e., discount).).
Hansen teaches determining whether or not the coupon associated with the coupon identification information is valid ([0043]) but does not explicitly teach making this determination both upon receiving the payment request (as taught by Hansen) and when the token request is received in the step of receiving the token request as taught by Klein (Klein [0038] “the request to store the promotion 114 can be received by the promotion service as a call from a user device.” And, [0039] “the method 200 proceeds to operation 204, wherein the promotion service identifies a user associated with the request.” And, [0041] “From operation 204, the method 200 proceeds to operation 206, wherein the promotion service determines if the promotion is valid.” And, [0042]. Examiner notes that the promotion service determines if the promotion is valid in direct response to receiving the request from the user which the Examiner interprets as making the determination at the time of the request. Examiner notes that Hansen requires the coupon to be determined as valid at the time of the payment request to receive the privilege and Klein requires the coupon to be determined as valid at the time of the token request to receive the privilege. Therefore, the combination of Hansen and Kline requires the coupon to be determined as valid at both times in order to receive the privilege (i.e., the coupon discount).). 
Therefore, it would have been obvious to modify the combination of Hansen and Klein to include a first step of determining whether or not the coupon given to the user associated with the user 


Claim 9
	As per claim 9, Hansen does not explicitly teach but Barbaria teaches:  
	wherein the determination unit determines that the coupon is valid on a condition that store identification information of the store included in the payment request corresponds to the store identification information associated with the coupon identification information ([0089] “the account processor 102 may compare the merchant information from the coupon data with the merchant identifier from the transaction information to determine whether they are associated with the same merchant. If at least some of the coupon data matches the transaction information, the account processor 102 may automatically apply the discount from the coupon data to the account.” Examiner interprets the merchant information from the coupon data as the store identification information of the store included in the payment request and the merchant identifier as the store identification information associated with the coupon identification information.). 
Therefore, it would have been obvious to modify the combination of Hansen and Klein to include wherein the determination unit determines that the coupon is valid on a condition that store identification information of the store included in the payment request corresponds to the store identification information associated with the coupon identification information as taught by Barbaria in order to “automatically apply the discount from the coupon data to the account” (Barbaria [0089]) s so customers do not have to “print the coupons and bring them to the physical store” which is “inconvenient and inefficient for both consumers and merchants” (Barbaria [0004]).  

Claim 11
	As per claim 11, Hansen does not explicitly teach but Barbaria teaches:
a payment execution unit configured to make payment of a payment amount obtained by subtracting an amount indicated by the privilege decided by the privilege provision unit from a price of a product as a payment target included in the payment request in a case where the determination unit determines that the coupon is valid ([0089] “account processor  may compare the coupon data with the transaction information to determine whether the discount from the coupon data should be applied to the account that is being charged for the transaction . . . If at least some of the coupon data matches the transaction information, the account processor may automatically apply the discount from the coupon data to the account. Account processor may credit the account for the appropriate amount. Account processor may reduce the amount charged to the account (from the transaction information) based on the discount from the coupon data.). 
Therefore, it would have been obvious to modify the combination of Hansen and Klein to include a payment execution unit configured to make payment of a payment amount obtained by subtracting an amount indicated by the privilege decided by the privilege provision unit from a price of a product as a payment target included in the payment request in a case where the determination unit determines that the coupon is valid as taught by Barbaria in order to “automatically apply the discount from the coupon data to the account” (Barbaria [0089]) so customers do not have to “print the coupons and bring them to the physical store” which is “inconvenient and inefficient for both consumers and merchants” (Barbaria [0004]).  

Claim 12
	As per claim 12, Hansen does not explicitly teach but Barbaria teaches:
wherein the payment execution unit outputs information indicating a charge for the store based on the payment amount obtained by subtracting the amount indicated by the privilege decided by the privilege provision unit from the price of the product as the payment target included in the payment request in a case where the determination unit determines that the coupon is valid ([0089] “account processor may compare the coupon data with the transaction information to determine whether the discount from the coupon data should be applied to the account that is being charged for the transaction . . . If at least some of the coupon data matches the transaction information, the account processor may automatically apply the discount from the coupon data to the account. Account processor may credit the may reduce the amount charged to the account (from the transaction information) based on the discount from the coupon data.). 
Therefore, it would have been obvious to modify the combination of Hansen, Klein, and Barbaria  to include a payment execution unit configured to make payment of a payment amount obtained by subtracting an amount indicated by the privilege decided by the privilege provision unit from a price of a product as a payment target included in the payment request in a case where the determination unit determines that the coupon is valid as taught by Barbaria in order to “automatically apply the discount from the coupon data to the account” (Barbaria [0089]) so customers do not have to “print the coupons and bring them to the physical store” which is “inconvenient and inefficient for both consumers and merchants” (Barbaria [0004]).  


Claim 10
	As per claim 10, Hansen does not explicitly teach but Pavlidis teaches:  
wherein the determination unit determines that the coupon is valid on a condition that product identification information of a product as a payment target included in the payment request corresponds to the product identification information associated with the coupon identification information ([col. 1, lines 53-58] “Each digital coupon may have one or more product codes associated therewith. And if the product code of one of the product the customer has chosen to purchase matches a product code associated with one of the digital coupons in the customer account, the digital coupon may be applied.” And, ([col. 2, lines 50-55] “approving utilization of the digital coupon for the potential purchase if the subject product matches the at least one product associated with the digital coupon, and denying utilization of the digital coupon for the potential purchase if the subject product does not match the at least one product associated with the digital coupon.”). 
Therefore, it would have been obvious to modify the combination of Hansen and Klein to include wherein the determination unit determines that the coupon is valid on a condition that product identification information of a product as a payment target included in the payment request corresponds to the product identification information associated with the coupon identification information as taught by Pavlidis in order to “provides a substitute coupon for a digital coupon that was mistakenly denied for utilization” (Pavlidis [col. 5, lines 38-44]) resulting increased customer satisfaction and sales. 


Claim 13
	As per claim 13, Hansen does not explicitly teach but Coletta teaches:  
wherein the privilege provision unit provides the user with the privilege on a condition that a time when the second reception unit receives the payment request is within a predetermined time from a time when the generation unit generates the token ([0027] “creating a customized offer on their unique coupon” and “create a unique coupon . . . to be used within a predetermined time frame.” And, [0046] “he unique coupon 108 a, 108 b, 108 c is time sensitive, such that it must be used in a predetermined time frame.” And, [0035] “In one example, the consumer 106 has twenty four hours to use the unique coupon . . . Beyond the twenty four time limit, the unique coupon . . . expires. The time sensitive requirement creates a sense of urgency for the consumer to visit the vendor and complete the transaction.”). 
Therefore, it would have been obvious to modify the combination of Hansen and Klein to include a payment execution unit configured to make payment of a payment amount obtained by subtracting an amount indicated by the privilege decided by the privilege provision unit from a price of a product as a payment target included in the payment request in a case where the determination unit determines that the coupon is valid as taught by Coletta in order to “create[] a sense of urgency by the consumer to perform the transaction with the coupon” (Coletta [0006]) resulting in increased coupon redemptions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication 20080183576 (“Kim”) teaches transmitting store code data to a server to determine whether coupon data corresponding to the store code data exists and allowing the server to transmit identification contents needed for using the coupon to a mobile terminal if corresponding coupon data exists (see paragraph [0024]). 
US Patent Application Publication 20160148241 (“Walsh) teaches determining whether products associated with a purchase qualify for a promotion, whether a digital coupon remains valid due to a campaign budget and/or an expiration date specified by a coupon specification, and/or whether the digital coupon remains valid due to its being used in excess of a number of uses specified by the coupon specification (see paragraph [0059]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571) 272-6904.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                                                                                    

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622